DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed March 8, 2022 (hereinafter “03/08/22 Amendment") has been entered, and fully considered.  In the 03/08/22 Amendment, claims 1 & 9 were amended, and claims 3 & 10-19 were cancelled.  No claims were newly added.  Therefore, claims 1, 2, and 4-9 are now pending in the application.         
3.	The 03/08/22 Amendment has overcome the objections to the Drawings and Specification, and the rejections under § 103 previously set forth in the Non-Final Office Action mailed 12/09/21 (“12/09/21 Action”).    
4.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 2, 5, 8, & 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0265031 to Skwarek et al. (“Skwarek) in view of U.S. Design Patent D877,171 to Poindexter et al. (“Poindexter”), and further in view of U.S. Patent Application Publication No. 2017/0274247 to Miyasaka et al. ("Miyasaka").
8.	Regarding claim 1, Skwarek teaches a console for an electrosurgical device, the console comprising: 
a housing [device housing (19) - ¶[0047]; FIG. 2]; 
an energy generator [RF signal generator (76) - ¶[0104]; FIG. 9] in the housing [FIGS. 1, 2, 9]; 
a computer processor [processor (68) - ¶[0104]; FIG. 9] in the housing [FIGS. 1, 2, 9]; 
a connector [connector block (74) - ¶’s [0104], [0105], [0107]; FIG. 9] on the housing [FIGS. 1, 2, 9], for connecting the console with an energy delivery treatment device [¶[0107]]; 
a touchscreen display [touch screen (72) - ¶’s [0113], [0126]; FIGS. 9, 12-18] on the housing [FIGS. 1, 2, 9]; and 
a non-transitory computer readable medium [memory (70) - ¶’s [0104], [0105], [0108]; FIG. 9], containing computer-executable programming instructions [¶[0147]] for providing an active display on the touchscreen display [¶’s [0113], [0126]; FIGS. 9, 12-18], the active display comprising: 
a numerical countdown timer [timer (142) - ¶[0131]; FIG. 13].
	A.	ACTIVE DISPLAY - CIRCLE/RING CONFIGURATION 
As noted above, Skwarek teaches an active display on the touchscreen display [¶’s [0113], [0126]; FIGS. 9, 12-18], the active display comprising a numerical countdown timer [timer (142) - ¶[0131]; FIG. 13].
	Skwarek does not, however, teach the following limitations of the claimed active display: 
a central circle; 
a numerical countdown timer in the central circle for counting down a total time remaining in an energy delivery procedure; and 
an outer ring around the central circle, configured to change colors to provide [two]  different indications during the energy delivery procedure, the [two] different indications comprising: 
an amount of time energy has been delivered from the energy generator, indicated in a first color; [and]
the total time remaining in the energy delivery procedure, indicated in a second color.
	Poindexter, in a similar field of endeavor, teaches a display screen with a Graphical User Interface (“GUI”) for patient monitoring during a hemodialysis session.  With reference to annotated FIG. 1 of Poindexter (provided below), Poindexter teaches:  


    PNG
    media_image1.png
    502
    648
    media_image1.png
    Greyscale

a central circle [indicated in annotated FIG. 1 (above) - a circle that is central to the outer ring (as broadly as currently claimed)]; 
a numerical countdown timer in the central circle [indicated in annotated FIG. 1 (above) - for counting down a total time remaining [“TIME REMAINING 03:00”] in a… procedure; and 
an outer ring around the central circle [indicated in annotated FIG. 1 (above)], configured to change colors to provide [two] different indications during the… procedure, the [two] different indications comprising: 
an amount of time [treatment has been provided] [“elapsed time” indicated in annotated FIG. 1 (above) in grey/shaded (i.e., 04:00 Total Time - 03:00 Time Remaining = 01:00 Elapsed Time (or 25% of the outer ring)], indicated in a first color [grey/shaded]; [and]
the total time remaining in the… procedure/treatment [“remaining time” indicated in annotated FIG. 1 (above) in white], indicated in a second color [white].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skwarek to use any art-recognized GUI procedure/treatment countdown timer for the energy delivery procedure described therein, including one with a central circle, a numerical countdown timer in the central circle for counting down a total time remaining in an energy delivery procedure, and an outer ring around the central circle, configured to change colors to provide [two] different indications during the energy delivery procedure, the [two] different indications comprising an amount of time energy has been delivered from the energy generator, indicated in a first color, and the total time remaining in the energy delivery procedure, indicated in a second color, all as taught by the hemodialysis patient monitoring GUI of Poindexter, since such a modification amounts merely to the application of a known countdown timer display technique, recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Poindexter), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Skwarek), and the results (displaying the status/progress of a treatment/procedure) would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
Further, the display of Poindexter offers the benefit/advantage of providing a user with two visual depictions of the same data [i.e., a numerical display of time remaining (03:00) and total time (04:00), as well as a graphical display of time remaining (segment of outer ring shown in white) and elapsed time (segment of outer ring shown in grey/shaded)].
	While it is the Examiner’s position that the white and grey/shaded segments of the outer ring in Poindexter comprise different colors, it is additionally worth noting that the use of different shading, patterns, colors, etc. to represent different time segments on the outer ring would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, as it has been held that mere aesthetic design choices are prima facie obvious.  See In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) in which the court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.  Further, Applicant ascribes no criticality to the use of colors specifically, in the as-filed Specification [see Applicant’s published application (U.S. 2020/0129223) at ¶[0046] (“In various embodiments, any colors, shades, shapes, graphics and/or the like may be used for the various segments 511, 505 of the outer ring 513… Thus, the ring 513 and the segments 511, 505 may have any suitable size, color scheme or configuration”)].  
	B.	REMAINING TIME IN STAGE - THIRD INDICATION 
	Finally, the combination of Skwarek and Poindexter, as set forth above, does not teach that the outer ring is configured to provide a third indication during the energy delivery procedure, the third indication comprising: 
a remaining time in a cooling stage of the energy delivery procedure, indicated in a third color.  
Miyasaka, in a similar field of endeavor, teaches a performance information display [Abstract].  With reference to FIG. 11B of Miyasaka (provided below), a display screen (11, 21, 31) includes, inter alia, a center part (98) for conveying data, as well as an outer ring [inner circle (92)] that includes different segments (95, 96) that depict different stages of an exercise cycle.  For example, segment (95) indicates the time during which load exercise is carried out, while segment (96) indicates the time during which rest is carried out [¶[0132]].  A boundary line (93) between the segment (95) and the segment (96) indicates the time during which the load exercise is carried out, while a boundary line (94) between the segment (96) and a segment (97) moves clockwise toward the position of 90 seconds with the lapse of time, and indicates the time elapsed, taken for carrying out the rest after carrying out the load exercise [see ¶’s [0132]-[0135]; FIG. 11B]. 



    PNG
    media_image2.png
    390
    359
    media_image2.png
    Greyscale

Stated another way, a remaining time in a rest stage of an exercise cycle is indicated by the white/un-shaded segment (97) of the display, which changes as boundary line (94) advances. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Skwarek and Poindexter such that the active display of Skwarek/Poindexter further includes indicators that depict the remaining time in various phases/stages of a treatment/procedure (Skwarek teaches, e.g., that therapy may also be coupled with other associated therapies or diagnostic equipment attached to the portable therapy delivery device - see, e.g., ¶[0039]), such as a remaining time in a cooling stage of the energy delivery procedure of Skwarek, indicated in a third color, since such a modification allows a user to quickly and conveniently see the time associated with different stages of a treatment/procedure, which stages have been completed, and which stages remain (and how much time remains for the stages in-progress or upcoming), thereby providing the user with meaningful and actionable information in an easy-to understand format.  Still further, such a modification amounts merely to the application of a known countdown timer display technique, recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Miyasaka), and one of ordinary skill in the art would have been capable of applying this known technique to the known device (of Skwarek/Poindexter), and the results would have been entirely predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
9.	Regarding claim 2, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Skwarek further teaches wherein the energy generator comprises a radiofrequency (RF) generator [RF signal generator (76) - ¶[0104]; FIG. 9] configured to deliver at least one of monopolar or bipolar RF energy to the energy delivery treatment device [e.g., ¶’s [0009], [0044], [0059], [0098], [0107], [0139]].  
10.	Regarding claim 5, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Skwarek further teaches wherein the active display [¶’s [0113], [0126]; FIGS. 9, 12-18] further comprises at least one of a temperature display [see ¶[0131] (“Graph 146 displays the temperature of the tissue with respect to time”); & FIG. 13], an energy on indicator, or a procedure count indicator, indicating a number of procedures completed using the energy delivery treatment device.  
11.	Regarding claim 8, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Skwarek further teaches wherein the connector on the housing is configured to accept only one predefined type of energy delivery treatment device [system “compliant” devices which are, as broadly as claimed, a predefined “type” of device - see ¶’s [0118]-[0119]].  
12.	Regarding claim 9, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Skwarek further teaches wherein the non-transitory computer readable medium further comprises computer-executable programming instructions for providing an energy delivery treatment device identifier for identifying the energy delivery treatment device that is connected to the console [¶’s [0118]-[0119]].

13.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skwarek, Poindexter, and Miyasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0320481 to Cosman, Jr. et al. ("Cosman").
14.	Regarding claim 4, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Swarek teaches a touchscreen display with various buttons configured to be activated by touch [e.g., ¶’s [0113], [0126]] as previously noted, and further teaches that the screen may contain additional features which could be modified to the user's preferences [e.g., ¶[0145]], the combination of Skwarek, Poindexter, and Miyasaka does not explicitly teach:
wherein the active display further comprises: 
a start/stop button; and 
a custom treatment button.
	Cosman, in a similar field of endeavor, teaches an electrosurgical generator for applying energy for the purpose of tissue ablation [¶[0001]].  
With reference to FIG. 1A, Cosman teaches a computer graphic display (101) including a start/stop toggle button (105) with which the user can turn the ablation output on and off [¶[0112]].  
Cosman further teaches a “Notes” control/button that enables a user to add text notes to procedure data [¶[0112]; FIG. 1A].  As broadly as claimed, a control/button that enables a user to add user-specific notes to procedure data (thereby customizing the procedure data) comprises a “custom treatment” button.
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Skwarek, Poindexter, and Miyasaka such that the active display further comprises a start/stop button and a custom treatment button, as taught by Cosman, so as to enable a user to more quickly and easily activate/deactivate energy delivery, as well as access/view various system functions efficiently, thereby increasing treatment efficacy by employing simple and easy-to-use controls.

15.	Claims 6 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Skwarek, Poindexter, and Miyasaka, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0202003 to Wolf et al. ("Wolf").
16.	Regarding claims 6 & 7, the combination of Skwarek, Poindexter, and Miyasaka teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Skwarek, Poindexter, and Miyasaka, however, does not explicitly teach:
wherein the active display further comprises a custom treatment button that, when activated, causes the display screen to display a custom treatment screen [claim 6]; [and]
wherein the custom treatment screen comprises at least one of a set cooling time window, a set power window, a set temperature window or a set procedure time window [claim 7].  
Wolf, in a similar field of endeavor, teaches use of an energy-based treatment device for treating structures within the upper airway to reduce and/or prevent overproduction and/or flow of mucus to alleviate the discomfort of post nasal drip symptom [Abstract]. 
Further, Wolf teaches the use of a touch screen display with input controls (e.g., buttons) [¶[0091]], that is used to allow physicians to select parameters of treatment, including time, power level, temperature, electric impedance, electric current, depth of treatment and/or other selectable parameters [see ¶’s [0090]-[0091]; note: as broadly as claimed, a button that enables a physician to select (and therefore customize) parameters comprises a “custom treatment” button].  Further, the display is used to display information to a clinician during treatment [¶[0089]], including information on the physician selected parameters [see ¶[0090]; a screen that displays information on physician selected parameters comprises a “custom treatment” screen, as broadly as currently claimed].
Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Skwarek, Poindexter, and Miyasaka such that the active display further comprises a custom treatment button that, when activated, causes the display screen to display a custom treatment screen, and wherein the custom treatment screen comprises at least one of a set cooling time window, a set power window, a set temperature window or a set procedure time window, as taught by Wolf, so as to enable a user to more quickly and easily access, control, and view various system functions efficiently, thereby increasing treatment efficacy by employing simple and easy-to-use controls.

Response to Arguments
17.	Applicant’s arguments concerning the prior rejections under § 103 have been fully considered and are persuasive (in view of the current Amendment).  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection under § 103 are set forth in detail above, necessitated by Applicant’s Amendment.

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794